Exhibit 10.1

September 20, 2016

Patrick Walsh

Town Sports International, LLC

5 Penn Plaza, 4th Floor

New York, NY 10001

 

  Re: Town Sports—Offer Letter

Dear Patrick:

Town Sports International Holdings, Inc. (“TSI Holdings”) and Town Sports
International, LLC (the “Company” or “TSI”) a subsidiary of TSI Holdings, is
pleased to extend this offer of employment to you for the position of Chief
Executive Officer (“CEO”) and confirming that while you will no longer be
designated as the Company’s Executive Chairman of TSI Holdings, you will remain
as the Company’s Chairman of the Board. This letter agreement (this “Agreement”)
set forth the terms of your continued employment.

1. Position. As CEO, you will report directly to the TSI’s Board of Directors,
and will perform the duties and services assigned to you by the Company and
traditionally carried out by the Company’s CEO. You shall also serve as an
officer of any affiliate of the Company as designated by the Company. You shall
devote a majority of your time and attention to the affairs of the Company and
to your duties on the Company’s behalf. Your employment will be subject to all
Company policies, procedures and practices as may currently exist or as may be
modified or implemented in the future, including our Code of Ethics and Business
Conduct and Employee Handbook. In addition, by accepting employment with the
Company, you agree to enter into, and comply with, the Company’s Confidentiality
and Non-solicitation Agreement (the “Confidentiality Agreement”) and
to arbitrate any disputes arising out of your employment as set forth in the
Company’s Dispute Resolution Program. These documents will be provided to you as
part of your hire package and you will be required to sign them prior to
beginning your employment with the Company.

2. Start Date. This Agreement will commence September 30, 2016 (the “Start
Date”). You will be based at our headquarters located at 5 Penn Plaza, New York,
New York.

3. Compensation. For all services to be performed hereunder, your annual base
salary will be $690,000, payable in accordance with the Company’s standard
payroll practices and subject to all applicable tax withholdings. Base salary is
inclusive of any fees and committee fees (other than Stock Grants) you are
otherwise entitled to in your role as a Member of the Board or Committee
thereof. Wages are currently paid every other week, on Friday. Your performance
will be reviewed each year in accordance with Company policy and practice.
Future salary increases will be based on individual and Company performance, and
subject to the discretion of the Board of Directors (the “Board”) or designated
committee.



--------------------------------------------------------------------------------

4. Bonus. Beginning in calendar year 2016, you will be eligible to participate
in the TSI Holdings 2006 Annual Performance Bonus Plan with a target bonus to be
set at one-hundred percent (100%) of your annual base salary. For purposes of
your 2016 Bonus, only your annual salary shall be deemed to be $600,000.00.
Payment of a bonus is based upon Company performance against certain targets as
outlined or approved by the Board, and can be increased (up to 200%) or
decreased (down to 0%) based on the actual Company results and your individual
performance toward specific goals (e.g. EBITDA) to be established by the Board
or designated committee. Actual incentive payments will usually be paid in the
first quarter of the following year, after appropriate approval from the Board
of Directors or designated committee.

5. Employee Benefits. You will be eligible to participate in all employee
benefit programs as are generally available to other executives of the Company
in accordance with the terms and conditions of the applicable benefits plans,
programs, policies and/or practices.

You will be eligible to join the Company’s benefit program on the first of the
month following 60 days of employment.

You will be eligible to join the Company’s 401(k) program on the first of the
month following your one (1) year anniversary with the Company. In the event
that changes are made to any of the benefit plans, such changes will apply to
you as they apply to other employees of the Company.

You will be eligible for vacation, holidays and time off in accordance to the
Company’s paid time off policy (PTO) consistent with all other executives.
Please be aware that TSI’s PTO policy does not allow carryover of unused PTO
from year to year, other than as required by federal, state or local law, and is
not paid out upon termination of employment.

You will be reimbursed for all normal business expenses in accordance with
Company policy.

6. Stock.

On your Start Date, you will be granted 200,000 shares of restricted common
stock of TSI Holdings (the “Restricted Stock”), pursuant to the Company’s
Restricted Stock Agreement which has been previously approved by the Board of
TSI Holdings. The grant hereunder is in addition to any grants of Company Stock
or Options previously granted while you maintained the position of Executive
Chairman.

7. Intentionally Omitted.

8. Intentionally omitted.

9. Non-Compete and Non-solicitation.

a. As an inducement to the Company to enter into this Agreement, you agree that
(i) during your period of employment with the Company, and (ii) during the
twelve (12)-month period following the end of your employment for any reason
(the “Non-compete Period”), you shall not, directly or indirectly, own, manage,
control, participate in, consult with, render services

 

2



--------------------------------------------------------------------------------

for, or in any manner engage in, any business competing directly or indirectly
with the business as conducted by the Company during your period of employment
with the Company or at the time of the termination of your employment or with
any other business that is the logical extension of the Company’s business
during your period of employment with the Company or at the time of termination
of your employment, within any metropolitan area in which the Company engages or
has definitive plans to engage in such business as of the date of this
Agreement; provided, however, that you shall not be precluded from purchasing or
holding publicly traded securities of any entity so long as you shall hold less
than 2% of the outstanding units of any such class of securities and have no
active participation in the business of such entity. You agree that the
following entities are nonexclusive examples of competitive businesses and
performing services for them would violate this section: Crunch, 24 Hour,
Equinox, NY Health and Racquet Club, LA Fitness, Planet Fitness, Lifetime and
Bally.

b. As an inducement to the Company to enter into this Agreement you agree that
during the Non-compete Period, you shall not directly or indirectly (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee of the Company at
any time during your employment except for such employees who have been
terminated for at least three (3) months, or (iii) induce or attempt to induce
any customer, supplier, licensee, franchisor or other business relation of the
Company to cease doing business with such Company, or in any way interfere with
the relationship between any such customer, supplier, licensee, franchisor or
business relation, on the one hand, and the Company, on the other hand.

c. The provisions of this Section shall survive any expiration or termination of
this Agreement.

d. You acknowledge and agree that the restrictions imposed upon you by the
terms, conditions and provisions of this Section are reasonably necessary to
protect the legitimate business interests of the Company (which for the
avoidance of doubt includes its subsidiaries and affiliates), and that any
violation of any of the restrictions will result in immediate and irreparable
injury to the Company for which monetary damages will not be an adequate remedy.
You further acknowledge and agree that if any such restriction is violated, the
Company will be entitled to immediate relief enjoining such violation
(including, without limitation, temporary and permanent injunctions, a decree
for specific performance, and an equitable accounting of earnings, profits, and
other benefits arising from such violation) in any court having jurisdiction
over such claim, without the necessity of showing any actual damage or posting
any bond or furnishing any other security, and that the specific enforcement of
the provisions of this Section will not diminish your ability to earn a
livelihood or create or impose any undue hardship on you. You also agree that
any request for such relief by the Company shall be in addition to, and without
prejudice to, any claim for monetary damages that the Company may elect to
assert. You further acknowledge and agree that if any provision of this Section
is found by a court of competent jurisdiction to be unenforceable or
unreasonable as written, you authorize and request said court to revise the
unenforceable or unreasonable provision in a manner that shall result in the
provision being enforceable while remaining as similar as legally possible to
the purpose and intent of the original. You further acknowledge and agree that
any period of time during which you are in violation of the covenants set forth
in this Section shall be added to the restricted period.

 

3



--------------------------------------------------------------------------------

10. Section 409A. If you are a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-l(i) as of the date of the termination of
your employment, you shall not be entitled to any payment or benefit that
constitutes deferred compensation under 409A pursuant to this Agreement until
the earlier of (i) the date which is six (6) months after your termination of
employment for any reason other than death or (ii) the date of your death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). Any amounts
otherwise payable to you upon or in the six (6) month period following your
termination of employment that are not so paid by reason of this Section shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after the date of your
termination (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of your death). It is intended that any amounts
payable under this Agreement shall comply with or be exempt from and avoid the
imputation of any tax, penalty or interest under Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent. In no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on you under Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment until
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and for purposes of any such provision of this
Agreement, references to a “termination of employment” and like terms shall mean
separation from service. If under this Agreement an amount is paid in two or
more installments, for purposes of Section 409A of the Code, each installment
shall be treated as a separate and distinct payment.

11. Employment at Will. In accepting this offer, you understand and agree that
your employment with the Company shall be at-will, which means that either you
or the Company are free to terminate your employment at any time, for any reason
or no reason, with or without notice. You further understand and acknowledge
that there is no written or oral contract providing you with any definite or
specific term of employment. You further understand and agree that, due to your
at-will status, the Company may, at any time, modify the terms of your
employment, including, but not limited to, your job title, job responsibilities,
compensation and benefits, subject to the terms herein.

12. Truthful Representations. You acknowledge and confirm that all of the
representations you have made and all of the information that you have provided
to the Company on any employment application, resume or any other document, or
orally during the interview process, concerning, among other things, your prior
employment history, education, experience and other qualifications, are true and
correct. You understand and agree that any falsifications, misrepresentations,
or omissions with respect to any of the representations and information that you
have made or provided to the Company may be grounds for the withdrawal of this
offer of employment or, if hired, the termination of your employment.

 

4



--------------------------------------------------------------------------------

13. Other Conditions and Obligations. By signing this agreement, you represent
that you are not subject to any currently-effective employment contract, or any
other contractual or other binding obligation, including without limitation, any
obligation relating to non-competition, confidentiality, trade secrets,
proprietary information or works for hire, that would restrict your employment
or employment activities with or on behalf of the Company. In your work for the
Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. You agree you will not bring
onto Company premises any unpublished documents or property belonging to any
former employer or other person to whom you have any obligation of
confidentiality.

You further acknowledge that this letter constitutes the sole and complete
understanding between you and the Company with respect to this offer of
employment and your prospective employment, and you hereby acknowledge that
there are no other agreements, understandings or representations, whether
written or oral and whether made contemporaneously or otherwise, with respect to
this offer of employment.

You further understand and acknowledge that your employment with the Company is
contingent upon:

 

  •   Your completion of Section 1 of the Form I-9 on or before the end of your
first (1st) day of employment and your presentation of your original
documentation verifying your work eligibility and identification on or before
the third (3rd) day of your employment.

14. Taxes. All payments hereunder are subject to applicable tax withholdings.

We all look forward to your continued involvement with our Executive team.
Please do not hesitate to contact me if you have any questions.

Please indicate your acceptance of this offer of employment by signing this
Offer Letter and returning the signed letter to me at the above address.

 

Very truly yours,

 

TOWN SPORTS INTERNATIONAL

HOLDINGS, INC.

By:   /s/ Carolyn Spatafora   Carolyn Spatafora

 

5



--------------------------------------------------------------------------------

TOWN SPORTS INTERNATIONAL, LLC By:   /s/ Carolyn Spatafora   Carolyn Spatafora

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this letter and I accept and
agree to all of the terms set forth therein.

 

ACCEPTED AND AGREED TO: /s/ Patrick Walsh Patrick Walsh

 

Date:   9/20/16

 

6